

EXHIBIT 10.4
 
 
PLEDGE AND SECURITY AGREEMENT

 
dated as of September 8, 2006

 
between
 
EACH OF THE GRANTORS PARTY HERETO
 
and

 
J. ARON & COMPANY,
 
as the Secured Party
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
 Page
SECTION 1 DEFINITIONS
 
1
1.1 General Definitions
 
1
1.2 Definitions; Interpretation
 
7
     
SECTION 2 GRANT OF SECURITY
 
7
2.1 Grant of Security
 
7
2.2 Certain Limited Exclusions
 
8
     
SECTION 3 SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
 
8
3.1 Security for Obligations
 
8
3.2 Continuing Liability Under Collateral
 
9
     
SECTION 4 REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
9
4.1 Generally
 
9
4.2 Investment Related Property; Investment Related Property Generally
 
11
4.3 Pledged Equity Interests
 
13
4.4 Investment Accounts
 
15
4.5 Letter of Credit Rights
 
16
4.6 Commercial Tort Claims
 
16
     
SECTION 5 FURTHER ASSURANCES; ADDITIONAL GRANTORS
 
16
5.1 [Reserved]
 
16
5.2 Further Assurances
 
16
5.3 Additional Grantors
 
17
     
SECTION 6 SECURED PARTY APPOINTED ATTORNEY-IN-FACT
 
18
6.1 Power of Attorney
 
18
6.2 No Duty on the Part of Secured Party or Lender Parties
 
19
 
   
SECTION 7 REMEDIES
 
19
7.1 Generally
 
19
7.2 Application of Proceeds
 
21
7.3 Sales on Credit
 
21
7.4 Deposit Accounts
 
21
7.5 Investment Related Property
 
21
7.6 Intellectual Property
 
22
7.7 Cash Proceeds
 
23
     
SECTION 8 AGENT
 
24
     
SECTION 9 CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
 
25
     
SECTION 10 STANDARD OF CARE; SECURED PARTY MAY PERFORM
 
25
     
SECTION 11 MISCELLANEOUS
 
25




--------------------------------------------------------------------------------




SCHEDULES:
4.1 — General Information
 
4.3 — Investment Related Property
 
4.5 — Description of Letters of Credit
 
4.6 — Commercial Tort Claims
 
 
EXHIBITS:
A — Pledge Supplement
 
B — Deposit Account Control Agreement

 
 
ii

--------------------------------------------------------------------------------


 
PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT, dated as of September 8, 2006 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
J. ARON & COMPANY, as administrative agent for the Lender Parties (as herein
defined) (in such capacity, the “Secured Party”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Foothills
Resources, Inc., a Nevada corporation (“Company”), certain Subsidiaries of
Company, the lenders party thereto from time to time (the “Lenders”), J. ARON &
COMPANY, as Lead Arranger and Syndication Agent, and Secured Party;
 
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement each Grantor has agreed to
secure such Grantor’s obligations under the Transaction Documents as set forth
herein; and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Secured Party agree as
follows:
 
SECTION 1  DEFINITIONS
 
1.1  General Definitions
. In this Agreement, the following terms shall have the following meanings:
 
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
 
“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Additional Grantors” shall have the meaning assigned in Section 5.3.
 
“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including each Material Contract, as each such
agreement may be amended, supplemented or otherwise modified from time to time.
 
“Cash Proceeds” shall have the meaning assigned in Section 7.7.
 

--------------------------------------------------------------------------------


 
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including “electronic chattel paper” or “tangible chattel paper”, as each
term is defined in Article 9 of the UCC.
 
“Collateral” shall have the meaning assigned in Section 2.1.
 
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including all commercial tort claims listed on Schedule
4.6 (as such schedule may be amended or supplemented from time to time).
 
“Commodities Accounts” shall mean all “commodity accounts” as defined in Article
9 of the UCC.
 
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder).
 
“Copyrights” shall mean all United States and foreign copyrights, all mask works
fixed in semi-conductor chip products (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, now or hereafter in
force throughout the world, all registrations and applications therefor, all
rights corresponding thereto throughout the world, all extensions and renewals
of any thereof, the right to sue for past, present and future infringements of
any of the foregoing, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit.
 
“Credit Agreement” shall have the meaning set forth in the recitals.
 
“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.3 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).
 
“Documents” shall mean all “documents” as defined in Article 9 of the UCC.
 
“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
 
2

--------------------------------------------------------------------------------


 
“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).
 
“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).
 
“Grantors” shall have the meaning set forth in the preamble.
 
“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
 
“Insurance” shall mean: (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Secured Party is the loss payee thereof)
and (ii) any key man life insurance policies.
 
“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
 
“Inventory” shall mean: (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
 
“Investment Accounts” shall mean the Securities Accounts, Commodities Accounts
and Deposit Accounts.
 
“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, the Investment Accounts, and certificates of deposit.
 
“Lender” shall have the meaning set forth in the recitals.
 
3

--------------------------------------------------------------------------------


 
“Lender Parties” means the Lenders and shall include, without limitation, all
former Lenders to the extent that any Obligations owing to such Persons were
incurred while such Persons were Lenders and such Obligations have not been paid
or satisfied in full.
 
“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.
 
“Money” shall mean “money” as defined in the UCC.
 
“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor
thereunder).
 
“Patents” shall mean all United States and foreign patents and applications for
letters patent throughout the world, all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations of any of the
foregoing, all rights corresponding thereto throughout the world, and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit and the right to sue for past, present and
future infringements of any of the foregoing.
 
“Payment Intangible” shall have the meaning specified in Article 9 of the UCC.
 
“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.
 
“Pledged Debt” shall mean all Indebtedness owed to each Grantor issued by the
obligors named thereunder, the instruments evidencing such Indebtedness, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.
 
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
“Pledged LLC Interests” shall mean all interests in any limited liability
company, including all limited liability company interests listed on Schedule
4.3 under the heading “Pledged LLC Interests” (as such schedule may be amended
or supplemented from time to time) and the certificates, if any, representing
such limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.
 
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership, including all partnership interests listed on Schedule 4.3 under
the heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.
 
4

--------------------------------------------------------------------------------


 
“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including all shares of capital stock described on Schedule 4.3 under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares or on the books of any securities intermediary pertaining to such shares,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
 
“Pledged Trust Interests” shall mean all interests in a Delaware statutory trust
or other trust, including all trust interests listed on Schedule 4.3 under the
heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of such Grantor on the books and records of
such trust or on the books and records of any securities intermediary pertaining
to such interest and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such trust interests.
 
“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions arising from any Investment Related Property and
(iii) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
 
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property, together with all of
Grantor’s rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Receivables Records.
 
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or Lender Parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (iv) all credit information, reports
and memoranda relating thereto and (v) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.
 
5

--------------------------------------------------------------------------------


 
“Record” shall have the meaning specified in Article 9 of the UCC.
 
“Secured Obligations” shall have the meaning assigned in Section 3.1.
 
“Secured Party” shall have the meaning set forth in the preamble.
 
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Accounts” shall mean all “securities accounts” as defined in
Article 8 of the UCC.
 
“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
 
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of such Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, the right to sue for past, present and future infringement of any
Trade Secret, and all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
 
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder).
 
“Trademarks” shall mean all United States, state and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, internet domain names, trade styles, service marks, certification marks,
collective marks, logos, other source or business identifiers, designs and
general intangibles of a like nature, all registrations and applications for any
of the foregoing, all extensions or renewals of any of the foregoing, all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
 
6

--------------------------------------------------------------------------------


 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.
 
“United States” shall mean the United States of America.
 
1.2  Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement or, if not defined
therein, in the UCC. References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
unless otherwise specifically provided. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use herein
of the word “include” or “including”, when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. If any conflict or inconsistency exists between this Agreement
and the Credit Agreement, the Credit Agreement shall govern. All references
herein to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any article of the UCC.
 
SECTION 2  GRANT OF SECURITY
 
2.1  Grant of Security. Each Grantor hereby grants to the Secured Party a
security interest and continuing lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):
 
(a)  Accounts;
 
(b)  Chattel Paper;
 
(c)  Documents;
 
(d)  General Intangibles;
 
(e)  Goods;
 
(f)  Instruments;
 
(g)  Insurance;
 
(h)  Intellectual Property;
 
7

--------------------------------------------------------------------------------


 
(i)  Investment Related Property;
 
(j)  Letter of Credit Rights;
 
(k)  Money;
 
(l)  Receivables and Receivable Records;
 
(m)  Commercial Tort Claims;
 
(n)  to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and
 
(o)  to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
 
2.2  Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the security interest granted under Section 2.1
hereof attach to any lease, license, contract, property rights or agreement to
which any Grantor is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity), provided however that such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above. It is the intention of Grantors (other than Company) and Secured
Party that this Agreement not constitute a fraudulent transfer or fraudulent
conveyance under any state or federal law that may be applied hereto. Each
Grantor (other than Company) and, by its acceptance hereof, Secured Party hereby
acknowledges and agrees that, notwithstanding any other provision of this
Agreement: (a) the indebtedness secured hereby shall be limited to the maximum
amount of indebtedness that can be incurred or secured by such Grantor without
rendering this Agreement subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state or
federal law, and (b) the Collateral pledged by such Grantor hereunder shall be
limited to the maximum amount of Collateral that can be pledged by such Grantor
without rendering this Agreement subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any applicable
state or federal law.
 
SECTION 3  SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
 
3.1  Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (and any successor provision thereof)), of all Obligations
with respect to every Grantor (the “Secured Obligations”).
 
8

--------------------------------------------------------------------------------


 
3.2  Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Secured Party or any Lender Party and (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral, including
any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Secured Party nor any Lender Party shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Secured Party nor any Lender Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
and (iii) the exercise by the Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.
 
SECTION 4  REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
4.1  Generally.
 
(a)  Representations and Warranties. Each Grantor hereby represents and warrants
that:
 
(i)   it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, in each case free and clear of any
and all Liens, rights or claims of all other Persons other than Permitted Liens;
 
(ii)   it has indicated on Schedule 4.1(A)(as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number, if any, and (z) the jurisdiction where the chief
executive office or its sole place of business is (or the principal residence if
such Grantor is a natural person), and for the one-year period preceding the
date hereof has been, located.
 
(iii)   the full legal name of such Grantor is as set forth on Schedule 4.1(A)
and it has not done in the last five (5) years, and does not do, business under
any other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);
 
(iv)   except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g, by merger, consolidation, change in corporate form or
otherwise) within the past five (5) years;
 
9

--------------------------------------------------------------------------------


 
(v)   it has not within the last five (5) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore or contemporaneously herewith been
terminated;
 
(vi)   upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Secured Party as “secured party” and describing the Collateral
in the filing offices set forth opposite such Grantor’s name on Schedule 4.1(D)
hereof (as such schedule may be amended or supplemented from time to time) and
other filings delivered by each Grantor, upon execution of a control agreement
in the form of Exhibit B hereto with respect to any Deposit Account, and upon
consent of the issuer with respect to Letter of Credit Rights, the security
interests granted to the Secured Party hereunder constitute valid and perfected
Liens (subject in the case of priority only to Permitted Liens) on all of the
Collateral;
 
(vii)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Secured Party of the voting or
other rights provided for in this Agreement or the exercise of remedies in
respect of the Collateral have been made or obtained;
 
(viii)   other than the financing statements filed in favor of the Secured Party
and financing statements perfecting Revolving Indebtedness and First Lien
Hedging Obligations, no effective UCC financing statement, fixture filing or
other instrument similar in effect under any applicable law covering all or any
part of the Collateral is on file in any filing or recording office except for
financing statements for which proper termination statements have been delivered
to the Secured Party for filing;
 
(ix)   no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by any Grantor of the Liens purported to be created in favor
of the Secured Party hereunder or (ii) the exercise by Secured Party of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) for
the filings contemplated by clause (vii) above, (B) with respect to voting
rights, such proxies and other instruments as may be delivered in accordance
with Section 4.2(c)(3), and (C) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities;
 
(x)   each material Receivable (a) is and will be the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor, (b) is enforceable in accordance with its
terms, (c) is not subject to any setoffs, defenses, taxes, counterclaims (except
with respect to refunds, returns and allowances in the ordinary course of
business with respect to damaged merchandise) and (d) is in compliance with all
applicable laws, whether federal, state, local or foreign;
 
10

--------------------------------------------------------------------------------


 
(xi)   none of the Account Debtors in respect of any material Receivable is the
government of the United States, any agency or instrumentality thereof, any
state or municipality or any foreign sovereign; and
 
(xii)   no material Receivable is evidenced by, or constitutes, an Instrument or
Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, the Secured Party.
 
(b)  Covenants and Agreements. Each Grantor hereby covenants and agrees that:
 
(i)   except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;
 
(ii)   it shall not produce or use and will use commercially reasonable efforts
to prevent any Collateral to be used, unlawfully or in violation of any
provision of this Agreement or any applicable statute, regulation or ordinance
or any policy of insurance covering the Collateral;
 
(iii)   it shall not take or permit any action which could impair the Secured
Party’s rights in the Collateral; and
 
(iv)   it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Collateral in accordance with its ordinary business
practices.
 
4.2  Investment Related Property; Investment Related Property Generally. 
 
(a)  Covenants and Agreements. Each Grantor hereby covenants and agrees that:
 
(i)   in the event it acquires rights in any Investment Related Property after
the date hereof, it shall deliver to the Secured Party a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, reflecting such new Investment
Related Property and all other Investment Related Property. Notwithstanding the
foregoing, it is understood and agreed that the security interest of the Secured
Party shall attach to all Investment Related Property immediately upon any
Grantor’s acquisition of rights therein and shall not be affected by the failure
of any Grantor to deliver a supplement as required hereby;
 
(ii)   except as provided in the next sentence of this clause (ii), in the event
such Grantor receives any dividends, interest or distributions arising from any
Investment Related Property, or any securities or other property upon the
merger, consolidation, liquidation or dissolution of any issuer of any
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Grantor shall immediately take
all steps, if any, necessary or advisable to ensure the validity, perfection,
priority and, if applicable, control of the Secured Party over such Investment
Related Property (including delivery thereof to the Secured Party) and pending
any such action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Secured Party and shall be segregated from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Secured Party authorizes each Grantor to retain
all ordinary cash dividends and distributions paid in the normal course of the
business of the issuer and consistent with the past practice of the issuer and
all scheduled payments of interest;
 
11

--------------------------------------------------------------------------------


 
(iii)   each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Secured Party.
 
(b)  Delivery and Control. Each Grantor agrees that with respect to any
Investment Related Property in which it currently has rights it shall comply
with the provisions of this Section on or before the Closing Date and with
respect to any Investment Related Property hereafter acquired by such Grantor it
shall comply with the provisions of this Section immediately upon acquiring
rights therein, in each case in form and substance satisfactory to the Secured
Party. With respect to any Investment Related Property that is represented by a
certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account) it shall cause such certificate or
instrument to be delivered to the Secured Party, indorsed in blank by an
“effective indorsement” (as defined in Section 8-107 of the UCC), regardless of
whether such certificate constitutes a “certificated security” for purposes of
the UCC. With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Secured
Party as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement in form and substance satisfactory to the Secured
Party, pursuant to which such issuer agrees to comply with the Secured Party’s
instructions with respect to such uncertificated security upon and during the
continuation of an Event of Default without further consent by such Grantor.
 
(c)  Voting and Distributions. So long as no Event of Default shall have
occurred and be continuing:
 
(i)   except as otherwise provided under the covenants and agreements relating
to Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if the Secured Party
shall have notified such Grantor that, in the Secured Party’s reasonable
judgment, such action would have a Material Adverse Effect on the value of the
Investment Related Property or any part thereof; and provided further, such
Grantor shall give the Secured Party at least five (5) Business Days prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right; it being understood, however, that
neither the voting by such Grantor of any Pledged Stock for, or such Grantor’s
consent to, the election of directors (or similar governing body) at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting, nor such Grantor’s consent to or approval of any
action otherwise permitted under this Agreement and the Credit Agreement, shall
be deemed inconsistent with the terms of this Agreement or the Credit Agreement
within the meaning of this Section 4.2(c)(i)(1), and no notice of any such
voting or consent need be given to the Secured Party; and
 
12

--------------------------------------------------------------------------------


 
(ii)   the Secured Party shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;
 
(iii)   Upon the occurrence and during the continuation of an Event of Default:
 
(A)  upon the written notice of Secured Party, all rights of each Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights; and
 
(B)  in order to permit the Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Secured Party all proxies, dividend payment
orders and other instruments as the Secured Party may from time to time
reasonably request and (2) the each Grantor acknowledges that the Secured Party
may utilize the power of attorney set forth in Section 6.
 
4.3  Pledged Equity Interests. 
 
(a)  Representations and Warranties. Each Grantor hereby represents and warrants
that:
 
(i)   Schedule 4.3 (as such schedule may be amended or supplemented from time to
time) sets forth under the headings “Pledged Stock”, “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests, if any, owned by any Grantor and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests, percentage of partnership interests or
percentage of beneficial interest of the respective issuers thereof indicated on
such Schedule;
 
13

--------------------------------------------------------------------------------


 
(ii)   it has not acquired any equity interests of another entity or
substantially all the assets of another entity within the past five (5) years;
 
(iii)   it is the record and beneficial owner of the Pledged Equity Interests
free of all Liens, rights or claims of other Persons other than Permitted Liens
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;
 
(iv)   without limiting any other provision hereof, no consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Secured Party in any Pledged
Equity Interests or, except any proxies or other instruments that may be
delivered in accordance with Section 4.2(c)(3), the exercise by the Secured
Party of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof;
 
(v)   none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that are: (a) registered as investment companies,
(b) are dealt in or traded on securities exchanges or markets or (c) have opted
to be treated as securities under the uniform commercial code of any
jurisdiction;
 
(b)  Covenants and Agreements. Each Grantor hereby covenants and agrees that:
 
(i)   without the prior written consent of the Secured Party, it shall not vote
to enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property or
adversely affects the validity, perfection or priority of the Secured Party’s
security interest, (b) permit any issuer of any Pledged Equity Interest to issue
any additional stock, partnership interests, limited liability company interests
or other equity interests of any nature or to issue securities convertible into
or granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer unless such equity interest is subject to
this Agreement and is permitted by the Credit Agreement, (c) other than as
permitted under the Credit Agreement, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of their assets, (d) waive any
material default under or breach of any material terms of organizational
document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt, or (e) cause any issuer of any Pledged Partnership Interests
or Pledged LLC Interests which are not securities (for purposes of the UCC) on
the date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the foregoing in this clause (e), such Grantor shall
promptly notify the Secured Party in writing of any such election or action and,
in such event, shall take all steps necessary or advisable to establish the
Secured Party’s “control” thereof;
 
14

--------------------------------------------------------------------------------


 
(ii)   it shall comply with all of its obligations under any partnership
agreement or limited liability company agreement relating to Pledged Partnership
Interests or Pledged LLC Interests and shall use commercially reasonable efforts
to enforce all of its rights with respect to any Investment Related Property;
 
(iii)   each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Secured Party and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Secured Party or its nominee
following an Event of Default and to the substitution of the Secured Party or
its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto; and
 
(iv)   it shall notify the Secured Party of any default under any Pledged Debt
that has caused, either in any case or in the aggregate, a Material Adverse
Effect.
 
4.4  Investment Accounts. 
 
(a)  Covenants and Agreements. Each Grantor hereby covenants and agrees that:
 
(i)   With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement substantially in form and substance satisfactory to the Secured Party
pursuant to which it shall agree to comply with the Secured Party’s “entitlement
orders” without further consent by such Grantor. With respect to any Investment
Related Property that is a “Deposit Account,” it shall cause the depositary
institution maintaining such account to enter into an agreement substantially in
the form of Exhibit B hereto (or such other form satisfactory to the Secured
Party), pursuant to which the Secured Party shall have “control” (within the
meaning of Section 9-104 of the UCC) over such Deposit Account.
 
(ii)   In addition to the foregoing, if any issuer of any Investment Related
Property is located in a jurisdiction outside of the United States, each Grantor
shall take such additional, commercially reasonable actions, including causing
the issuer to register the pledge on its books and records or making such
filings or recordings, in each case as may be necessary or advisable, under the
laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of the Secured Party. Upon the occurrence of
an Event of Default, the Secured Party shall have the right, without notice to
any Grantor, to transfer all or any portion of the Investment Related Property
to its name or the name of its nominee or agent. In addition, the Secured Party
shall have the right at any time, without notice to any Grantor, to exchange any
certificates or instruments representing any Investment Related Property for
certificates or instruments of smaller or larger denominations.
 
15

--------------------------------------------------------------------------------


 
4.5  Letter of Credit Rights. 
 
(a)  Representations and Warranties. Each Grantor hereby represents and warrants
that:
 
(i)   all material letters of credit to which such Grantor has rights is listed
on Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) hereto; and
 
(ii)   it has obtained the consent of each issuer of any material letter of
credit to the assignment of the proceeds of the letter of credit to the Secured
Party.
 
(b)  Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any material letter of credit hereafter arising it shall obtain
the consent of the issuer thereof to the assignment of the proceeds of the
letter of credit to the Secured Party and shall deliver to the Secured Party a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto.
 
4.6  Commercial Tort Claims. 
 
(a)  Representations and Warranties. Each Grantor hereby represents and warrants
that Schedule 4.6 (as such schedule may be amended or supplemented from time to
time) sets forth all Commercial Tort Claims of each Grantor; and
 
(b)  Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim hereafter arising it shall deliver to
the Secured Party a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.
 

SECTION 5  
FURTHER ASSURANCES; ADDITIONAL GRANTORS

 
5.1  [Reserved]. 
 
5.2  Further Assurances. 
 
(a)  Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Secured Party may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
 
16

--------------------------------------------------------------------------------


 
(i)   file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or desirable, or as the Secured Party
may reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby;
 
(ii)   take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending, including the United States Patent and Trademark Office, the United
States Copyright Office, the various Secretaries of State, and the foreign
counterparts on any of the foregoing;
 
(iii)   at any reasonable time, upon request by the Secured Party, allow
inspection of the Collateral by the Secured Party, or persons designated by the
Secured Party; and
 
(iv)   at the Secured Party’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Secured Party’s
security interest in all or any part of the Collateral.
 
(b)  Each Grantor hereby authorizes the Secured Party to file a Record or
Records, including financing or continuation statements, and amendments thereto,
in any jurisdictions and with any filing offices as the Secured Party may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Secured Party herein. Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Secured Party may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Secured Party herein, including
describing such property as “all assets” or “all personal property, whether now
owned or hereafter acquired.” Each Grantor shall furnish to the Secured Party
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Secured Party may reasonably request, all in reasonable detail.
 
5.3  Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Secured Party, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Secured Party not to cause any Subsidiary of
Company to become an Additional Grantor hereunder. This Agreement shall be fully
effective as to any Grantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.
 
17

--------------------------------------------------------------------------------


 
SECTION 6  SECURED PARTY APPOINTED ATTORNEY-IN-FACT
 
6.1  Power of Attorney
. Each Grantor hereby irrevocably appoints the Secured Party (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Secured Party or otherwise, from time to time in the Secured
Party’s discretion to take any action and to execute any instrument that the
Secured Party may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including the following:
 
(a)  upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Secured Party pursuant to the Credit Agreement;
 
(b)  upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
 
(c)  upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
 
(d)  upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Secured Party with respect
to any of the Collateral;
 
(e)  to prepare and file any UCC financing statements against such Grantor as
debtor;
 
(f)  to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as assignor;
 
(g)  to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral (except to the extent such
taxes or liens are being contested by any Grantor in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP), the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Secured Party in its sole discretion,
any such payments made by the Secured Party to become obligations of such
Grantor to the Secured Party, due and payable immediately without demand;
 
(h)  upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes; and
 
18

--------------------------------------------------------------------------------


 
(i)  to do, at the Secured Party’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Secured Party deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
 
6.2  No Duty on the Part of Secured Party or Lender Parties. The powers
conferred on the Secured Party hereunder are solely to protect the interests of
the Lender Parties in the Collateral and shall not impose any duty upon the
Secured Party or any Lender Party to exercise any such powers. The Secured Party
and the Lender Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
SECTION 7  REMEDIES
 
7.1  Generally.
 
(a)  If any Event of Default shall have occurred and be continuing, the Secured
Party may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of the Secured Party on default under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:
 
(i)   require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place to be designated by the Secured Party
that is reasonably convenient to both parties;
 
(ii)   enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
 
(iii)   prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Secured Party deems appropriate; and
 
(iv)   without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Secured Party’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Secured Party may deem commercially reasonable.
 
19

--------------------------------------------------------------------------------


 
(b)  The Secured Party or any Lender Party may be the purchaser of any or all of
the Collateral at any public or private (to the extent to portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Secured Party, as collateral
agent for and representative of the Lender Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by the Secured Party at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that it would not be commercially unreasonable for the Secured
Party to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives any claims against the
Secured Party arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be liable
for the deficiency and the fees of any attorneys employed by the Secured Party
to collect such deficiency. Each Grantor further agrees that a breach of any of
the covenants contained in this Section will cause irreparable injury to the
Secured Party, that the Secured Party has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Secured Obligations becoming due and payable
prior to their stated maturities. Nothing in this Section shall in any way alter
the rights of the Secured Party hereunder.
 
(c)  The Secured Party may sell the Collateral without giving any warranties as
to the Collateral. The Secured Party may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral.
 
(d)  The Secured Party shall have no obligation to marshall any of the
Collateral.
 
20

--------------------------------------------------------------------------------


 
7.2  Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Secured Party in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Secured Party against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Secured Party and its agents and counsel, and all
other expenses, liabilities and advances made or incurred by the Secured Party
in connection therewith, and all amounts for which the Secured Party is entitled
to indemnification hereunder (in its capacity as the Secured Party and not as a
Lender) and all advances made by the Secured Party hereunder for the account of
the applicable Grantor, and to the payment of all costs and expenses paid or
incurred by the Secured Party in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Secured Obligations for the ratable benefit of the Lenders;
and third, to the extent of any excess of such proceeds, to the payment to or
upon the order of such Grantor or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
 
7.3  Sales on Credit. If Secured Party sells any of the Collateral upon credit,
Grantor will be credited only with payments actually made by purchaser and
received by Secured Party and applied to indebtedness of the Purchaser. In the
event the purchaser fails to pay for the Collateral, Secured Party may resell
the Collateral and Grantor shall be credited with proceeds of the sale.
 
7.4  Deposit Accounts. If any Event of Default shall have occurred and be
continuing, the Secured Party may apply the balance from any Deposit Account or
instruct the bank at which any Deposit Account is maintained to pay the balance
of any Deposit Account to or for the benefit of the Secured Party.
 
7.5  Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Secured Party may be compelled, with respect to any sale of
all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Secured Party
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Secured
Party determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Secured Party all
such information as the Secured Party may request in order to determine the
number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
 
21

--------------------------------------------------------------------------------


 
7.6  Intellectual Property.
 
(a)  Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:
 
(i)   the Secured Party shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Secured Party or otherwise, in the Secured Party’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Secured Party, do any and all lawful acts and execute any and all
documents required by the Secured Party in aid of such enforcement and such
Grantor shall promptly, upon demand, reimburse and indemnify the Secured Party
as provided in Section 10 of the Credit Agreement in connection with the
exercise of its rights under this Section, and, to the extent that the Secured
Party shall elect not to bring suit to enforce any Intellectual Property as
provided in this Section, each Grantor agrees to use all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement of
any of the Intellectual Property by others and for that purpose agrees to
diligently maintain any action, suit or proceeding against any Person so
infringing as shall be necessary to prevent such infringement;
 
(ii)   upon written demand from the Secured Party, each Grantor shall grant,
assign, convey or otherwise transfer to the Secured Party an absolute assignment
of all of such Grantor’s right, title and interest in and to the Intellectual
Property and shall execute and deliver to the Secured Party such documents as
are necessary or appropriate to carry out the intent and purposes of this
Agreement;
 
(iii)   each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Secured Party (or any Lender Party) receives Cash Proceeds in respect of the
sale of, or other realization upon, the Intellectual Property;
 
(iv)   within five (5) Business Days after written notice from the Secured
Party, each Grantor shall make available to the Secured Party, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Secured Party may reasonably
designate, by name, title or job responsibility, to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold or delivered by such Grantor under or in connection with the
Trademarks, Trademark Licenses, such persons to be available to perform their
prior functions on the Secured Party’s behalf and to be compensated by the
Secured Party at such Grantor’s expense on a per diem, pro-rata basis consistent
with the salary and benefit structure applicable to each as of the date of such
Event of Default; and
 
(v)   the Secured Party shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Secured Party, and, upon such notification and at
the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;
 
22

--------------------------------------------------------------------------------


 
(A)  all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Secured Party in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and
 
(B)  Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.
 
(b)  If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Secured Party of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Secured Party shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Secured Party as aforesaid,
subject to any disposition thereof that may have been made by the Secured Party;
provided, after giving effect to such reassignment, the Secured Party’s security
interest granted pursuant hereto, as well as all other rights and remedies of
the Secured Party granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interests so reassigned
shall be free and clear of any Liens granted by or on behalf of the Secured
Party and the Lender Parties.
 
(c)  Solely for the purpose of enabling the Secured Party to exercise rights and
remedies under this Section 7.6 and at such time as the Secured Party shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Secured Party, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located.
 
7.7  Cash Proceeds. All proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Secured Party and
shall be applied and paid as provided in Sections 2.10 and 2.11 of the Credit
Agreement. Any Cash Proceeds received by the Secured Party (whether from a
Grantor or otherwise): (i) if no Event of Default shall have occurred and be
continuing, shall be applied and paid as provided in Sections 2.10 and 2.11 of
the Credit Agreement and (ii) if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of the Secured Party, (A) be held by the
Secured Party for the ratable benefit of the Lender Parties, as collateral
security for the Secured Obligations (whether matured or unmatured) and/or (B)
then or at any time thereafter may be applied by the Secured Party against the
Secured Obligations then due and owing.
 
23

--------------------------------------------------------------------------------


 
SECTION 8  AGENT
 
The Secured Party has been appointed to act as secured party hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Lender
Parties. The Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Credit Agreement. In furtherance of the foregoing provisions
of this Section, each Lender Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Lender Party that
all rights and remedies hereunder may be exercised solely by the Secured Party
for the benefit of Lenders in accordance with the terms of this Section. Secured
Party may resign at any time by giving thirty (30) days’ prior written notice
thereof to Lenders and the Grantors, and Secured Party may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to the Grantors and Secured Party signed by the Required Lenders. Upon
any such notice of resignation or any such removal, Required Lenders shall have
the right, upon five (5) Business Days’ notice to the Secured Party, following
receipt of the Grantors’ consent (which shall not be unreasonable withheld or
delayed and which shall not be required while an Event of Default exists), to
appoint a successor Secured Party. Upon the acceptance of any appointment as
Secured Party hereunder by a successor Secured Party, that successor Secured
Party under this Agreement. Upon the acceptance of any appointment as
Administrative Agent under the terms of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereby also be
deemed the successor Secured Party and such successor Secured Party shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Secured Party under this Agreement, and
the retiring or removed Secured Party under this Agreement shall promptly
(i) transfer to such successor Secured Party all sums, Securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Secured Party under this Agreement, and (ii) execute and
deliver to such successor Secured Party such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Secured Party of the security interests
created hereunder, whereupon such retiring or removed Secured Party shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Secured Party’s resignation or removal hereunder as the
Secured Party, the provisions of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
the Secured Party hereunder.
 
24

--------------------------------------------------------------------------------


 
SECTION 9  CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the Commitments, be binding upon
each Grantor, its successors and assigns, and inure, together with the rights
and remedies of the Secured Party hereunder, to the benefit of the Secured Party
and its successors, transferees and assigns. Without limiting the generality of
the foregoing, but subject to the terms of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise. Upon the payment in full of all
Secured Obligations, the cancellation or termination of the Commitments, the
security interest granted hereby shall terminate hereunder and of record and all
rights to the Collateral shall revert to Grantors. Upon any such termination the
Secured Party shall, at Grantors’ expense, execute and deliver to Grantors such
documents as Grantors shall reasonably request to evidence such termination.
 
SECTION 10  STANDARD OF CARE; SECURED PARTY MAY PERFORM
 
Except for the exercise of reasonable care in the custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Secured Party shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Secured Party accords its own property. Neither the Secured Party nor
any of its directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform any agreement contained herein, the Secured Party may itself
perform, or cause performance of, such agreement, and the expenses of the
Secured Party incurred in connection therewith shall be payable by each Grantor
under Section 10.2 of the Credit Agreement.
 
SECTION 11  MISCELLANEOUS
 
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Secured Party in the exercise of any power, right or privilege
hereunder or under any other Transaction Document shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Transaction Documents are cumulative to, and not exclusive of, any
rights or remedies otherwise available. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Secured Party and Grantors
and their respective successors and assigns. No Grantor shall, without the prior
written consent of the Secured Party given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. This Agreement and
the other Transaction Documents embody the entire agreement and understanding
between Grantors and the Secured Party and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Transaction Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties. This Agreement may
be executed in one or more counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
 
25

--------------------------------------------------------------------------------


 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS.
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECURED PARTY PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 
[Remainder of page intentionally left blank.]


26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Grantor and the Secured Party have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

       
FOOTHILLS RESOURCES, INC.,
a Grantor
 
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 

       
FOOTHILLS CALIFORNIA, INC.,
a Grantor
 
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 

       
FOOTHILLS OKLAHOMA, INC.,
a Grantor
 
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 

       
FOOTHILLS TEXAS, INC.,
a Grantor
 
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 

       
J. ARON & COMPANY,
as the Secured Party
 
   
   
    By:   /s/ Colleen Foster  

--------------------------------------------------------------------------------

Authorized Signatory    

 

--------------------------------------------------------------------------------

